On Motion for Rehearing.
Appellant has filed an able motion for rehearing, urging that there is no testimony in this record sufficiently corroborating the wife of deceased, who was an accomplice. Upon more mature consideration we have concluded that the contention made is sound, and that we erred in our judgment of affirmance. A careful review of the testimony reveals that, aside from that of the accomplice, we have before us no evidence showing that appellant was with deceased at or about the time of the alleged homicide, nor have we any facts before us aside from the accomplice’s testimony which would point to appellant as the guilty agent save those matters mentioned in our original opinion, to 'wit, that the deceased came to his death from violence, and that the evidence suggests intimacy between appellant and the wife of the deceased, and that the appellant was at the home of the accomplice the night of the day deceased went away from his home, and that' the body of the deceased was found in the river later, and that appellant had made statements indicating ill will toward deceased. Mature consideration of the weight properly to be given to this testimony has created in our own minds such doubt of the sufficiency of the testimony as that we are unwilling to peripit the conviction to stand.
The appellant’s motion for rehearing is granted, the affirmance set aside, and the judgment now reversed and the cause remanded.